Citation Nr: 1020301	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  94-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1973 to November 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1993 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was scheduled 
for March 2010, but in February 2010, the Veteran appeared in 
person at the New Orleans RO and cancelled his request for a 
hearing.  Thus, the Board finds that the Veteran's request 
for a hearing is withdrawn.  38 C.F.R. § 20.704(d) (2009).
 
The Veteran's claim was previously before the Board in August 
2005 and was remanded at that time for additional evidentiary 
development.  Regrettably, another remand is required for the 
reasons discussed below.
 
The issue of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See Veteran's March 2009 
statement.  Therefore, the Board does not have jurisdiction 
over this issue and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

By way of history, the Veteran was originally awarded service 
connection for a left knee disability in a Board decision 
dated December 1976.  The RO subsequently implemented the 
Board's decision by way of a rating decision dated January 
1977.  The RO evaluated the Veteran's left knee disability, 
diagnosed as left knee trauma with slight instability of the 
knee joint, as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (recurrent lateral instability), 
effective January 26, 1974.  

The Veteran filed the current claim for an increased rating 
in August 1992.  The RO denied the Veteran's claim by way of 
a rating decision dated April 1993.  The Veteran was notified 
of this decision and timely perfected this appeal.  Following 
the submission of additional evidence, the RO issued another 
rating decision in May 1993 in which it continued the 
Veteran's 10 percent evaluation for his service-connected 
left knee disability.  The RO also denied entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 in the same 
rating decision.

Shortly thereafter, in April 1996, the Veteran's claim was 
remanded for additional evidentiary development.  The RO 
issued a rating decision in July 1998 in which it increased 
the Veteran's disability evaluation to 20 percent under 
Diagnostic Code 5257, effective August 21, 1992.  The RO also 
awarded a temporary total evaluation, effective April 1, 
1993, based on surgical or other treatment necessitating 
convalescence.  Effective June 1, 1993, the RO evaluated the 
Veteran's left knee disability as 20 percent disabling.  

The RO also elected to continue the Veteran's 20 percent 
disability evaluation in a September 1999 rating decision.  
For reasons unknown to the Board, however, the RO switched 
the diagnostic code and evaluated the Veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(impairment of the tibia and fibula).  The RO also awarded a 
temporary total evaluation, effective January 11, 1999, based 
on surgical or other treatment necessitating convalescence.  
Effective March 1, 1999, the RO evaluated the Veteran's left 
knee disability as 20 percent disabling under Diagnostic Code 
5262.

Thereafter, the Veteran's claim was remanded on three 
separate occasions (February 2001, January 2004, and August 
2005) for additional evidentiary development.  The Veteran 
continued to submit additional evidence in support of his 
claim and the RO issued the most recent rating decision in 
this case in March 2009.  At that time, the RO continued the 
Veteran's 20 percent evaluation for his left knee disability.  
However, the RO recharacterized the left knee disability as 
left knee degenerative joint disease (DJD) and evaluated it 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 (painful 
limitation of motion on flexion with arthritis).  The RO also 
awarded a separate 10 percent evaluation under 38 C.F.R. 
4.71a, Diagnostic Code 5257 (recurrent lateral instability), 
effective February 11, 2009.    
  
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report 
as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007) (noting that once VA provides an 
examination to a Veteran, VA has a duty to ensure that the 
examination is adequate for evaluation purposes); Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding 
that a medical opinion that contains only data and 
conclusions is not entitled to any probative value; there 
must be factually accurate, fully articulated, sound reasons 
for the conclusion).  
     
The Veteran was afforded a VA examination in February 2009.  
Unfortunately, the examiner failed to discuss the 
significance of DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (emphasizing that when assigning a disability rating 
for an orthopedic disability, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements), if any, in reaching 
the conclusions contained in the examination report.  
Accordingly, the Veteran should be afforded a new VA 
examination to address this issue.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from July 23, 2005.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from July 23, 2005.

2.  After the above development is 
completed, , the RO should schedule the 
Veteran for a VA joints examination as 
assess the nature and severity of his 
service-connected left knee disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the left knee.  The examiner 
should also state whether the left knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain, and if so, 
whether there is an additional loss of 
range of motion as a result of these 
symptoms.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion. 

3.  Thereafter, the RO should readjudicate 
the Veteran's claim, to include 
considering of whether an extraschedular 
rating is warranted under 38 C.F.R. 
§ 3.321 and a TDIU under 38 C.F.R. § 4.16.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



